Citation Nr: 0924933	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE


Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1940 to September 
1945.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claim on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

Here, the appellant has claimed entitlement to special 
monthly pension (SMP) based on the need of regular aid and 
attendance.  She has asserted that she requires assistance 
with her daily activities and household duties due to her 
physical conditions and, most recently, due to memory loss.  
The Board notes that the appellant was granted a housebound 
allowance due to her medical conditions by way of a May 2002 
RO rating decision.  See 38 C.F.R. 38 C.F.R. § 3.351(a).

The Board notes that the law provides increased pension 
benefits to a surviving spouse of a veteran by reason of need 
for aid and attendance or of being housebound.  38 U.S.C.A. § 
1541(d), (e); 38 C.F.R. § 3.351(a)(5).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration:  the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  38 C.F.R. § 
3.352(a).

It is not required that all of the disabling conditions 
enumerated in the above paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
function which the appellant is unable to perform should be 
considered in connection with her condition as a whole.  It 
is only necessary that the evidence establish that the 
appellant is so helpless as to need regular aid and 
attendance, not that there be constant need.  38 C.F.R. § 
3.352(a).

In March 2007, the appellant submitted an undated Medical 
Statement for Consideration of Aid and Attendance, which was 
completed by her private physician.  The appellant was noted 
have the following diagnoses:  "DJP"; osteoarthritis; right 
knee trauma; thyroid disease; and fibroglandular [illegible].  
She was not blind, and her vision was reported as 20/20, 
bilaterally, with the use of glasses.  The private physician 
indicated that the appellant was unable to walk unaided, as 
she needed a four point cane for ambulation.  It was reported 
that she could feed herself.  The appellant was said to need 
assistance with bathing and other hygiene needs, "taking due 
precautions (walker)."  The physician reported that the 
appellant was unable to care for the needs of nature.  She 
was not confined to bed, but the physician indicated that she 
needed to rest for periods, alternating between walking with 
help and resting in bed.  It was noted that the appellant 
could sit up with the help of a four point cane for support.  
The appellant was not able to travel unaccompanied.  She 
could leave home without assistance, which the physician 
explained as "just around the house."  She did not require 
nursing home care.  The appellant was reported to need 
assistance with doing her task in the home and the physician 
recommended that she avoid tasks requiring physical strength.  
The physician opined that due to the appellant's multiple 
conditions of osteoarthritis, osteoporosis, and osteopoenia, 
she required extreme care to avoid falls that could cause 
fractures.  He also noted that she needed glasses for myopia 
with astigmatism.          

The appellant underwent a VA aid and attendance or housebound 
examination in May 2007, at which time it was noted that the 
appellant was accompanied by a family member.  She was noted 
to have the above diagnosed medical conditions, as well as 
hypothyroidism, status post total abdominal hysterectomy, 
urinary incontinence, sinusitis, and dextroscoliosis.  She 
was not found to be bedridden.  She was reported to live 
alone and she reported cooking her meals daily.  A 
description of her daily activities included the appellant's 
report of driving to distances near her home to visit her 
family and that she also enjoyed attending church.  She 
reported that her daughter assisted her with the hard 
household duties, or she would pay someone to assist her with 
these tasks.  She was noted to use a four point cane.  The 
examination report reflects that the appellant could perform 
all functions of self-care.  She denied any memory loss, 
reported experiencing dizziness less than weekly, and 
indicated that imbalance affected her ability to ambulate 
less than weekly.  On physical examination, the appellant was 
found to walk cautiously, aided by a cane.  The physician 
noted that there were no restrictions on the circumstances of 
her leaving her home.  She was able to walk up to a few 
hundred yards without the assistance of another person.  
There was no limitation of motion or deformity of the spine 
found on examination, and the function of the upper and lower 
extremities were found to be normal.  The diagnosis was 
generalized degenerative joint disease, osteoporosis, 
hypertension, hypothyroidism, sinusitis, by history, and 
status post total abdominal hysterectomy with urinary 
incontinence.  While the appellant was noted not to 
personally handle money or pay bills, the VA physician opined 
that she was capable of managing her financial affairs.  An 
opinion regarding whether the appellant requires regular aid 
and attendance was not provided.

Overall, the medial evidence shows that the appellant has a 
number of conditions; however, the medical evidence currently 
of record does not provide adequate insight as to the 
severity of the appellant's conditions and her level of 
functioning to determine whether SMP is warranted in this 
case.  Initially, the Board notes that the medical evidence 
is contradictory in regard to whether the appellant requires 
aid and attendance due to her medical conditions.  Moreover, 
while the appellant's private treating physician indicated in 
the undated Medical Statement for Consideration of Aid and 
Attendance  that she required assistance her personal care 
and household duties, he did not provide a detailed enough 
rationale to support his conclusions.  For instance, while 
the private examiner explained that the appellant could do no 
heavy lifting, it was not explained, in view of her ability 
to feed herself, why she needed assistance with bathing and 
other hygiene needs or the wants of nature.  

Similarly, the May 2007 VA aid and attendance examination 
report is also unclear as to whether the appellant requires 
regular aid and attendance due to her numerous conditions.  
In this regard, the Board again notes that the appellant has 
been awarded pension benefits based on being housebound.  See 
38 C.F.R. § 3.351.  However, a review of claims file reveals 
that the severity of her medical conditions which have 
entitled her to housebound benefits, the same of which could 
potentially warrant SMP based on the need for aid and 
attendance, have not been properly assessed in accordance 
with VA regulations.  For instance, the VA examiner found 
that the function of the appellant's upper and lower 
extremities were normal, yet it was also acknowledged, 
contradictorily, that she did needs the assistance of a cane 
for ambulation.  In view of the appellant's difficulty with 
ambulation, in conjunction with the osteoporosis, generalized 
joint disease and various other infirmities, the Board finds 
that more detailed medical information about the specifics of 
her condition is needed to reconcile the contradictory 
medical evidence and to determine whether such impairments 
cause the appellant to be in need aid and attendance within 
the meaning of it 38 C.F.R. §§ 3.351(b)(3), 3.352(a).  

Thus, the medical evidence is inadequate with which to make a 
determination as to the appellant's entitlement to SMP. The 
Board finds that such information would prove beneficial in 
deciding the appellant's claim.  Therefore, further 
development is warranted in this instance.  

The Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Accordingly, additional development is warranted to 
determine the severity of the appellant's physical and mental 
conditions and to what extent the conditions affect her 
ability to perform activities of daily living and require the 
aid and attendance of another person.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall schedule the 
appellant for an appropriate VA 
examination to determine whether she is in 
need of regular aid and attendance and 
whether she is housebound.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims file 
must be made available to the examiner for 
review of the case.  The examination 
report should reflect that the review of 
the claims file by the examiner was 
conducted, including specific reference to 
the private medical evidence indicating 
that the appellant does require aid and 
attendance .

The examiner should provide a complete 
evaluation of the effects of the 
appellant's disabilities in order that the 
Board may determine whether she is so 
helpless that regular aid and attendance 
is required.  The examiner is asked to 
opine whether the appellant is so helpless 
due to her disabilities to require aid and 
attendance on a regular basis to perform 
daily activities or for protection against 
hazardous and dangers found in her daily 
environment.  Specifically, the examiner 
shall perform an aid and attendance 
examination that addresses, but is not 
necessarily limited to, the following:

The examiner shall assess whether the 
appellant is in need of regular aid and 
attendance of another person due to mental 
or physical disabilities.  The examiner 
shall assess whether the appellant 
exhibits an inability to dress or undress 
herself or to keep herself ordinarily 
clean and presentable; exhibits a frequent 
need for adjustment of any special 
prosthetic or orthopedic appliances which 
by reason of the particular disability 
cannot be done without aid; exhibits an 
inability to feed herself through loss of 
coordination of the upper extremities or 
through extreme weakness; exhibits an 
inability to attend to the wants of 
nature; or exhibits incapacity, physical 
or mental, which requires care or 
assistance on a regular basis to protect 
the claimant from hazards or dangers 
incident to her daily environment.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be provided in a legible report.  In so 
doing, the examiner shall provide an 
opinion as to whether the appellant, 
overall, suffers from physical and mental 
disabilities of such severity that she 
requires the regular aid and attendance of 
another person.  If the examiner is unable 
to render an opinion, he or she should so 
indicate and explain why an opinion cannot 
be reached.

2.  Upon completion of the above tasks, 
and all necessary notice requirements, the 
RO/AMC shall readjudicate the appellant's 
claim for special monthly pension with 
application of all appropriate laws and 
regulations, including consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the appellant, she and her 
representative should be furnished a 
Supplemental Statement of the Case and 
provided an opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



